DETAILED ACTION
This Action is in consideration of the Applicant’s response on December 27, 2020.  Claims 5, 13, and 16 are cancelled by the Applicant.  Claims 1, 6, 7, and 14 are amended.  Claims 1 – 4, 6 – 12, 14, 15, and 17 – 20, where Claims 1, 7, and 14 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email communication with Roger Chen (Reg. No. 67,314) on March 18, 2021.
The application has been amended as follows: 
(see attached claim amendments)

Allowable Subject Matter
Claims 1 – 4, 6 – 11, 14, 15, and 17 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art does not disclose or suggest the transmitting of the first PDCP PDU via a first LC and a second PDCP PDU via a second LC in which the first and second PDUs are generated using the same flow ID and a first and second 

Regarding Claims 2 – 4 and 6, the claims are allowed based on their dependency on Claim 1.

Regarding Claim 7, the prior art does not disclose or suggest of associating a first sequence number (SN) to a first packet and a second SN to a second packet, encrypting the first packet to a first encrypted packet according to an encryption key, a first bearer ID of the first bearer, a first length of the first packet and the first SN, encrypting the second packet to a second encrypted packet according to the encryption key, the first bearer ID, a second length of the second packet and the second SN, transmitting the first encrypted packet on the first LC to the second communication device, and transmitting the second encrypted packet on the second LC to the second communication device, wherein a first transmitting PDCP entity of the first communication device maintains a first variable TX_HFN for a first plurality of packets transmitted on the first bearer and a second transmitting PDCP entity of the first communication device maintains a second variable TX_HFN for a second plurality of packets transmitted on a second bearer, wherein the first bearer and the second bearer share a PDCP SN space, wherein a size of the PDCP SN space depends on a length of a PDCP SN in the particular manner and combinations recited.

Claims 8 – 11, the claims are allowed based on their dependency on Claim 7.

Regarding Claim 14, the prior art does not disclose or suggest of deriving a first bearer ID from the first LC ID and deriving a second bearer ID from the second LC ID, decrypting the first encrypted packet to a first packet according to an encryption key, a first sequence number (SN) of the first encrypted packet, the first bearer ID, and a first length of the first encrypted packet, decrypting the second encrypted packet to a second packet according to the encryption key, a second SN of the second encrypted packet, the second bearer ID, and a second length of the second encrypted packet, wherein a first receiving PDCP entity of the first communication device maintains a first variable Next_PDCP_RX_SN for a first plurality of encrypted packets received on the first bearer and a second receiving PDCP entity of the first communication device maintains a second variable Next_PDCP_RX_SN for a second plurality of encrypted packets received on the second bearer, wherein the first bearer and the second bearer share a PDCP SN space, wherein the size of the PDCP SN space depends on a length of a PDCP SN in the particular manner and combinations recited.

Regarding Claims 15 and 17 – 19, the claims are allowed based on their dependency on Claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492